DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 12/28/2021, with respect to the 103 rejections have been fully considered and are persuasive.  
While further reviewing the amended claim limitations with respect to the specification, minor discrepancies were discovered between paragraphs [0192] and [0221] and the amended claim language.  The examiner’s amendment below addresses these minor discrepancies and brings the claim language in line with the support the specification provides.  The prior art fails to disclose video data is shared across VPS, APS, PPS and SPS layers where a same value space of two specific APS parameters is shared across the layers and a specific SPS parameter is shared in the SPS.
 Overall, the claim language and the Applicant’s remarks in response to the most recent Office Action distinguish the Applicant’s invention over the cited references. The various claimed limitations are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnection between various claimed elements that make them allowable over the prior art of record.  The 103 rejections have been withdrawn.  Claims 1-5, 7-15, 17-20 and 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Joshua Dean on 01/21/2022.  The application has been amended as follows:

1.  (currently amended):	A method of video encoding or decoding performed by at least one processor, the method comprising:
obtaining video data comprising data of a plurality of semantically independent source pictures;
determining, among the video data, whether references are associated with any of a first access unit (AU) and a second AU according to at least one picture order count (POC) signal value included with the video data; and
outputting a first quantity of the references set to the first AU and a second quantity of the references set to the second AU based on the at least one POC signal value,
, 
wherein a same value space of values of adaptation_parameter_set_id and aps_params_type of the APS is shared across the layers, and
wherein a same value space of sps_video_parameter_set_id is shared in the SPS.

11.  (currently amended):	An apparatus for video encoding or decoding, the apparatus comprising:
at least one memory configured to store computer program code;
at least one processor configured to access the computer program code and operate as instructed by the computer program code, the computer program code including:
	obtaining code configured to cause the at least one processor to obtain video data comprising data of a plurality of semantically independent source pictures;
	determining code configured to cause the at least one processor to determine, among the video data, whether references are associated with any of a first access unit (AU) and a second AU according to at least one picture order count (POC) signal value included with the video data; and
	outputting code configured to cause the at least one processor to output a first quantity of the references set to the first AU and a second quantity of the references set to the second AU based on the at least one POC signal value,

wherein a same value space of values of adaptation_paramater_set_id and aps_params_type of the APS is shared across the layers, and
wherein a same value space of sps_video_parameter_set_id is shared in the SPS.

20.  (currently amended):	A non-transitory computer readable medium storing a program configured to cause a computer to:
obtain video data comprising data of a plurality of semantically independent source pictures;
determine, among the video data, whether references are associated with any of a first access unit (AU) and a second AU according to at least one picture order count (POC) signal value included with the video data; and
output a first quantity of the references set to the first AU and a second quantity of the references set to the second AU based on the at least one POC signal value,
wherein the video data comprises a video parameter set (VPS) data identifying a plurality of spatial layers of the video data which are shared across layers of an adaptive parameter set (APS), a picture parameter set (PPS), and a sequence parameter set (SPS), 
wherein a same value space of values of adaptation_paramater_set_id and aps_params_type of the APS is shared across the layers, and
wherein a same value space of sps_video_parameter_set_id is shared in the SPS.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485